HERRICK, J.
Conditions which enter into the validity of a contract of insurance at its inception may be waived by agents, and are waived if so intended, although they remain in the policy when delivered. Berry v. Insurance Co., 132 N. Y. 49-58, 30 N. E. Rep. 254. And the rule is now established that a waiver of the forfeiture of a policy, in the absence of any agreement to that effect, results from negotiations or transactions with the insured after knowledge of the forfeiture, by which the insurer recognizes the continued validity of the policy, or does acts based thereon, or requires the insured, by virtue thereof, to do some act, or incur some expense or trouble. Ronald v. Association, 132 N. Y. 378, 30 N. E. Rep. 739; Armstrong v. Insurance Co., 130 N. Y. 560, 564, 29 N. E. Rep. 991; Pratt v. Insurance Co., 130 N. Y. 206-219, 29 N. E. Rep. 117; Roby v. Insurance Co., 120 N. Y. 510, 24 N. E. Rep. 808. The insured notified the agent who issued the policy to him that he had parted with title to the real estate covered by the policy. Subsequent to that notice, the company, through the same agent, took +he money of the insured, and renewed the policy for the term of three years. The plaintiff, who held a mortgage upon the insured property, and to -whom the' loss, if any, was made payable to the extent of his interest, and to whom the loss was subsequently assigned, called upon the agent of the company after the renewal of the policy, and was assured that the policy was all right. _ After the fire, proofs of loss were furnished, *32and the defendant called for further or additional proofs of loss, without saying anything about a forfeiture. Roby v. Insurance Co., 120 N. Y. 510-517, 24 N. E. Rep. 808. It seems to me that the alleged causes of forfeiture were waived, and for that reason the judgment should be reversed, and a new trial granted, costs to abide the event. All concur.